Case: 12-15411     Date Filed: 09/06/2013   Page: 1 of 7


                                                          [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                     _________________________________

                               No. 12-15411
                           Non-Argument Calendar
                    __________________________________

                   D.C. Docket No. 3:12-cv-00399-MCR-EMT

JOHN WILLIAM CARTER,
                                                                 Plaintiff-Appellant,

                                       versus

CLINTON WELLS KILLINGSWORTH,
                                                               Defendant-Appellee.
                         ___________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                       ____________________________

                               (September 6, 2013)

Before TJOFLAT, PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:


      John William Carter, proceeding pro se, appeals the district court’s sua

sponte dismissal of his civil complaint for lack of jurisdiction based on the Rooker-

Feldman doctrine. After reviewing the record and Mr. Carter’s brief, we affirm.
              Case: 12-15411    Date Filed: 09/06/2013   Page: 2 of 7


      On August 30, 2011, Mr. Carter filed a pro se complaint alleging that

Clinton Wells Killingsworth’s pest control company damaged his home by not

inspecting or treating it for rot or termite damage, in violation of the Magnuson-

Moss Warranty Act, 15 U.S.C. §§ 2301-2312. His complaint was referred to a

magistrate judge, who took judicial notice of the public docket of the Circuit Court

in and for Escambia County, Florida. According to the state court docket, Mr.

Carter sued Mr. Killingsworth in 2009 for fraud, negligence, and violation of

Florida’s Deceptive and Unfair Trade Practices Act, see Fla. Stat. § 501.201 et

seq., for the same alleged conduct. The state court granted summary judgment in

Mr. Killingsworth’s favor. That ruling was affirmed on appeal, and the Florida

Supreme Court dismissed Mr. Carter’s subsequent petition for review.

      The magistrate judge recommended that Mr. Carter’s complaint should be

dismissed on two alternative grounds: (1) Mr. Carter failed to satisfy the

$50,000.00 amount-in-controversy requirement of 15 U.S.C. § 2310(d); and (2) the

claim was barred by the Rooker-Feldman doctrine. The district court adopted the

magistrate’s recommendation in full and dismissed Mr. Carter’s action for lack of

jurisdiction. Mr. Carter appealed, and we affirmed on the ground that he had failed

to satisfy the amount-in-controversy requirement. We did not address the

alternative ground for dismissal under the Rooker-Feldman doctrine. See Carter v.

Killingsworth, 477 F. App'x 647 (11th Cir. 2012).


                                         2
              Case: 12-15411    Date Filed: 09/06/2013   Page: 3 of 7


      On August 20, 2012, Mr. Carter filed a second pro se complaint with the

same claim against Mr. Killingsworth, but he now alleged that a new inspection

placed the total cost of repair for rot and termite damage resulting from Mr.

Killingsworth’s actions at $53,000.00, thereby satisfying the amount-in-

controversy requirement of 15 U.S.C. § 2310(d). This time, the magistrate judge

recommended that the district court apply the Rooker-Feldman doctrine because

Mr. Carter brought his failed state court action to a federal court for appellate

review. Additionally, the magistrate judge noted that Mr. Carter could have

brought his federal claim in his state court action because the Magnuson-Moss

Warranty Act allows plaintiffs to sue in state court. See 15 U.S.C. § 2310(d)(1)(A).

      In his objection to the magistrate judge’s report and recommendation, Mr.

Carter acknowledged that he did not prevail in state court because the state court

granted summary judgment and his appeals were rejected. But he argued that there

was no resolution of his state-court case because “the [entry of] summary

judgment…prevented [him] from getting [his] case settled in state court.” D.E. 6 at

1. He also claimed that filing suit in federal court was his “last resort.” After

considering Mr. Carter’s objections, the district court adopted the magistrate

judge’s report and recommendation and dismissed his case for lack of jurisdiction.

      We review de novo a district court’s dismissal for lack of subject-matter

jurisdiction. See Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009). The


                                         3
               Case: 12-15411     Date Filed: 09/06/2013    Page: 4 of 7


Rooker-Feldman doctrine “bars federal district courts from reviewing state court

decisions.” Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009). See also

Rooker v. Fidelty Trust Co., 262 U.S. 413, 415-16 (1923); Dist. of Colombia Court

of Appeals v. Feldman, 460 U.S. 462, 476 (1983). This is because appellate

authority over final state-court decisions rests with the Supreme Court of the

United States. See Doe v. Fla. Bar, 630 F.3d 1336, 1341 (11th Cir. 2011). The

doctrine applies when the “losing party in state court file[s] suit in federal court

after the state proceedings end[], complaining of an injury caused by the state-court

judgment and seeking review and rejection of that judgment.” Nicholson, 558 F.3d

at 1273 (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

291 (2005)). The Rooker-Feldman doctrine, however, does not prohibit a “district

court from exercising subject-matter jurisdiction simply because a party attempts

to litigate in federal court a matter previously litigated in state court.” Exxon Mobil,

544 U.S. at 293. Instead, the losing party must “in effect seek[] to take an appeal”

of a state-court decision. Lance v. Dennis, 546 U.S. 459, 466 (2006).

      The Rooker-Feldman doctrine applies both to claims that were raised in the

state court proceeding and those “inextricably intertwined” with the state

judgment. See Casale, 558 F.3d at 1260. “A claim is inextricably intertwined if it

would effectively nullify the state-court judgment or it succeeds only to the extent

that the state court wrongly decided the issues.” Id. (citations omitted) (internal


                                           4
                 Case: 12-15411        Date Filed: 09/06/2013        Page: 5 of 7


quotation marks omitted). But the doctrine does not apply unless the plaintiff was

given a “reasonable opportunity to raise his federal claim in state proceedings.” Id.

(quoting Powell v. Powell, 80 F.3d 464, 467 (11th Cir. 1996)).

       In this case, the requirements for the Rooker-Feldman doctrine are met.

First, Mr. Carter obtained an unfavorable judgment in state court, and was

unsuccessful in his state appeals. He even concedes that he was forced to litigate in

federal court as a “last resort” because of the outcome of his state court

proceedings, which had ended and were no longer pending when he pursued his

federal action. Second, it is clear from his objections to the magistrate judge’s

report and his appellate brief that Mr. Carter desires appellate review by the district

court of his state court judgment. For example, Mr. Carter has argued that “the

[state court’s grant of] summary judgment…prevented [him] from getting [his]

case settled in court.” See D.E. 6 at 1. And, on appeal, Mr. Carter continues to

argue that the state court’s judgment denied him the opportunity to argue his case.1

Essentially, Mr. Carter has asked the district court to review and, hopefully,

abrogate the state court summary judgment so he can prevail in federal court. The

       1
          Mr. Carter mistakenly suggests that his claims have not been heard in state court
because he did not have an opportunity to present those claims to a jury. See id. at 1 (“[The
magistrate said that the] MMWA authorized me to raise a claim in my state court litigation.
Which state court litigation does [the magistrate] refer to? I never had a state court litigation!”).
The state court docket, however, shows that Mr. Carter had an opportunity to be heard. He filed a
response to Mr. Killingsworth’s motion for summary judgment. The state court granted summary
judgment, which is an adjudication on the merits of his claims. See Fla. R. Civ. P. 1.510(b). And
he had the right—which he exercised—to appeal that decision to Florida’s First District Court of
Appeals.
                                                 5
                Case: 12-15411      Date Filed: 09/06/2013      Page: 6 of 7


Rooker-Feldman doctrine precludes the district court from hearing this exact type

of case.

         Mr. Carter nevertheless argues that his federal suit should not be dismissed

because he has raised a new federal claim that was not adjudicated in state court.

We disagree. First, the Magnuson-Moss Warranty Act allows plaintiffs to bring

claims in state court, regardless of the amount in controversy. See 15 U.S.C. §

2310. Mr. Carter, therefore, had a reasonable opportunity to bring his federal claim

in state court when he first sued Mr. Killingsworth. See Casale, 558 F.3d at 1260.

Second, Mr. Carter’s federal claim is inextricably intertwined with the state court

judgment. His federal claim relies on allegations that Mr. Killingsworth’s company

engaged in fraud and acted negligently; his claims against Mr. Killingsworth in

state court were for fraud, negligence, and engaging in unfair or deceptive trade

practices. Thus, in order for Mr. Carter to prevail on his federal claim, the district

court would have to reject the state court’s grant of summary judgment.

Accordingly, we hold that the Rooker-Feldman doctrine applies to Mr. Carter’s

case.2




         2
         On appeal, Mr. Carter also argues the merits of his claim and raises a new factual
issue—that the judge who granted summary judgment to the defendants in his state court case
was bribed—not rasied below. Because we lack subject-matter jurisdiction over this case, we do
not address those arguments. See Powell, 80 F.3d at 465, n. 1 (11th Cir. 1996) (“Because of our
Rooker-Feldman holding, we need not address the other issues raised on appeal.”).
                                              6
              Case: 12-15411      Date Filed: 09/06/2013   Page: 7 of 7


      In sum, the district court correctly dismissed Mr. Carter’s complaint for lack

of subject-matter jurisdiction.

      AFFIRMED.




                                          7